Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 1 of 12




                              UN ITED STATES DISTR ICT C O URT
                              SOU TH ER N DISTR IC T OF FLO RIDA

                                     Case N o.20-cr-60096-RK A

    UNITED STATESOF AM ERICA,
    VS.

    JA M IK O PAC Z,

           D efendant.
                                               /


                                       PLEA AG REEM ENT

           TheUnitedStatesAttorney'sOfficefortheSouthernDistrictofFlorida(EçthisOftsce''land
    JamiKopacz(hereinafterreferredtoastheSrefendanf')enterintothefollowingagreement:
                  The Defendant agrees to plead guilty to the Inform ation, w hich charges the

    Defendant w ith filing a false tax retulm, in violation of Title 26,United States Code, Section

    7206(1).
           2.     ln exchange forthe Defendant's guilty plea,the Governm entagreesnotto t5leany

    additionalchargesagainsttheD efendantarising outofhisconductoutlined in the lnform ation and

    Facm alProffer,unlessthe Defendantw ithdraws his decision to plead guilty orviolatesthe tenns

    ofthisplea agreem ent.

                  The D efendantunderstands thathe hasthe rightto have the evidence and charges

    againsthim presented to a Federalgrand jury fora determination ofwhetherornotthere is
    probable cause to believe that he com m itted the offenses w ith w hich he is charged.

    Understanding thatright,and afterfulland complete consultation w ith hiscounsel,the Defendant

    agrees to waive in open courthis rightto prosecution by indictm entand agrees thatthis Office
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 2 of 12




    m ay proceed by w ay ofan inform ation filed pursuantto Rule 7 ofthe FederalRulesofCrim inal

    Procedure.

           4.      The D efendant is aw are that the sentence w ill be im posed by the Coul'
                                                                                           t after

    considering the advisory FederalSentencing Guidelines and Policy Statements (hereinafter
    çdsentencing Guidelines''). TheDefendantacknowledgesand understandsthatthe Courtwill
    com pute an advisory sentenceunderthe Sentencing Guidelinesand thatthe applicable guidelines

    w illbedeterm ined by theCourtrelying in parton theresultsofapre-sentence invtstigation by the

    Court'sprobation office,w hich investigation w illcom m ence aftertheguilty plea hasbeen entered.

    The D efendant is also aw are that,under certain circum stances,the Courtm ay departfrom the

    advisory sentencing guideline range that ithas computed,and m ay raise or low erthatadvisory

    sentence underthe Sentencing Guidelines. The D efendantis furtheraw are and understandsthat

    the Courtis required to consider the advisory guideline range determ ined underthe Sentencing

    Guidelines,butisnotboundto im pose asentencew ithin thatadvisory range;the Courtispenuitted

    to tailorthe ultim ate sentence in lightofotherstatutory concerns,and such sentence m ay be either

    m ore severe orlesssevere than the Sentencing Guidelines advisory range. K nowing these facts,

    the D efendant understands and acknow ledges that the Courthas the authority to impose any

    sentence w ithin and up to the statutory m axim um authorized by 1aw forthe offense identified in

    paragraph 1 and thatthe D efendant m ay notw ithdraw the plea solely as a resultofthe sentence

    im posed.

                   The Defendant also understands and acknowledges that,as to the lnform ation,

    w hich charges the D efendantw ith M aking and Subscribing a False Tax Return,in violation of

    Title26,UnitedStatesCode,Section 7206(1),theCourtmay imposeastatutorymaximum tenn
    Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 3 of 12




        ofimprisonmentofuptothree(3)years,andaterm ofsupervisedreleaseofup to one(1)year.
        In addition to aterm of imprisonm entand supervised release,the Courtm ay impose a fine ofup

        tothegreaterof(a)$250,000or(b)twicethegrosspecuniarylossincurredby thevictim inthis
        case. The Cou!'tm ay furtherorderl'estitution.

                      The Defendant further tlnderstands and acknow ledges that, in addition to any

        sentence im posed under paragraph 5 of this agreem ent,a specialassessm ent in the am ountof

        $100 willbe imposed on the Defendant. The Defendant agrees that any specialassessment
l
I       imposed shallbepaid atthe tim e ofsentencing.

                      This Office reserves the rightto infonu the Courtand the probation office of all

        factspertinentto thesentencing process,includinga11relevantinform ation concerning the offenses

        com m itted,w hether charged or not,as w ell as concerning the D efendant and the D efendant's

        background. Subjectonlytotheexpresstermsofanyagreed-uponsentencingrecommendations
        contained in thisagreem ent,thisOfficefurtherreservesthe rightto m ake any recom m endation as

        to the quality and quantity ofpunishm ent.

               8.     This O ffice agrees thatitw illrecom m end atsentencing thatthe Courtreduce by

        two levelsthe sentencing guideline levelapplicableto theD efendant'soffense,pursuantto Section

        3E1.l(a)oftheSentencingGuidelines,based upontheDefendant'srecognition andaffirmative
        and tim ely acceptance of personalresponsibility. If atthe tim e of sentencing the D efendant's

        offense level is determ ined to be 16 or greater, this Office will file a m otion requesting an

        additionalone-leveldecreasepursuantto Section3El.l(b)oftheSentencingGuidelines,stating
        thatthe D efendanthas assisted authorities in the investigation orprosecution ofthe Defendant's

        ow n m isconduot by tim ely notifying authorities of the Defendant's intention to enter a plea of
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 4 of 12




    guilty, thereby perm itling the governm ent to avoid preparing for trial and pennitting the

    governm entand the Courtto allocate theirresources efficiently. This Office,how ever,w illnot

    berequiredtomakethisrecommendationandrequestiftheDefendant:(1)failsorrefusestomake
    a full,accurate and com plete disclosure to the probation oftsce ofthe circum stances surrounding

    therelevantoffenseconduct;(2)isfoundtohavemisrepresentedfactstothegovernmentpriorto
    entering into thisplea agreement;or(3)commitsany misconductafterentering into thisplea
    agreem ent,including butnotlim ited to com m itting a state orfederaloffense,violating any term

    ofrelease,orm aking false statem entsorm isrepresentationsto any governm entalentity orofficial.

            9.     This Office agrees to recom m end to the Courta sentence atthe 1ow end of the

    advisory sentencing range calculated underthe Sentencing Guidelines.

            10. TheDefendantagreesthatheshallcooperatefullywiththisOfficeby:(a)providing
    truthfuland com plete inform ation and testim ony,and producing docum ents,records and other

    evidence,whencalleduponbythisOffice,whetherin interviews,beforeagrandjury,oratany
    trialorotherCoul'tproceeding;(b)appearingatsuchgrandjuryproceedings,hearings,trials,and
    otherjudicialproceedings,andatmeetings,asmayberequiredbythisOftsce;and(c) ifrequested
     by this Office,w orking in an undercover role underthe supervision of,and in com pliance w ith,

     law enforcem entoftscers and agents. In addition,the Defendantagrees thathe w illnotprotect

     any person orentity through false inform ation orom ission,thathe w illnotfalsely im plicate any

     person orentity,and thathe thathe w illnotcom m itany furthercrim es.

            11.    This Oftsce reservesthe rightto evaluate the nature and extentofthe Defendant's

     cooperation and to m ake thatcooperation,or lack thereotlknown to the Courtatthe time of

     sentencing. lfinthesoleandunreviewablejudgmentofthisOfficetheDefendant'scooperation
                                                    4
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 5 of 12




    isofsuch quality and significance to the investigation orprosecution of othercrim inalm atlersas

    to w arrantthe Court's dow nw ard departure from the advisory sentencing range calculated under

    the Sentencing G uidelines and/or any applicable m inim um m andatory sentence,this Office m ay

    m ake a m otion priorto sentenoing pursuantto Section 5K 1.l ofthe Sentencing Guidelinesand/or

    Titlel8,UnitedStatesCode,Section3553($,orsubsequenttosentencingpursuanttoRule35of
    the FederalRules of Crim inalProcedure,inform ing the Courtthatthe Defendanthas provided

    substantial assistance and recom m ending that the D efendant's sentence be reduced. The

    D efendantunderstandsand agrees,however,thatnothing in thisagreem entrequiresthis Office to

    f5le any such m otion, and that this Office's assessm ent of the quality and significance of the

    Defendant'scooperation shallbe binding as itrelatesto the appropriatenessofthisOffk e's filing

    ornon-filing ofa m otion to reduce sentence.

                    The Defendantunderstandsand acknow ledgesthatthe Courtisunderno obligation

    to granta m otion forreduction ofsentepcefiled by thisOffce. ln addition,theD efendantfurther

    understands and acknow ledges that the Courtis under no obligation of any type to reduce the

    D efendant'ssentence because ofthe D efendant'scooperation.

           13.      N othing in this agreem ent precludes the D efendant from arguing,at the tim e of

    sentencing,foravariance ordeparture from the advisory sentencing guideline range,asdeterm ined

    by the Court.

           14.      This Office and the D efendant agree that,although notbinding on the probation

    officeortheCourt,they willjointlyrecommendthattheCourtmakethefollowingtsndingsand
    conclusionsasto the sentenceto be imposed'
                                             .
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 6 of 12




                      ApplicableGuidelinesandLossAmount: Sections2T1.1(a)(1)and214.1of
                      the Sentencing Guidelines apply to the D efendant's conduct. The relevant

                      am ount of actual, probable or intended loss under Section 214.1 of the

                      Sentencing Guidelinesresulting from the offenses com m itled by theD efendant

                      is$278,325.
           15.    This Office and the Defendanthave notreached an agreem entw ith respectto any

    Sentencing G uidelinesprovision notspecifically referenced in thisplea agreem ent.

           16.    The D efendantisaware thatthe sentencehasnotyetbeen determ ined by theCourt.

    The D efendantalso is aw are thatany estim ate of the probable sentencing range or sentence that

    the Defendant m ay receive, whether that estim ate com es from the Defendant's attorney,this

    Office,ortheprobation oftsce,isa prediction,nota prom ise,and isnotbinding on thisOffice,the

    probation office orthe Court. The D efendantunderstands furtherthatany recom m endation that

    this Office m akesto the Courtasto sentencing,whetherpursuantto thisagreem entorothemvise,

    isnotbinding on the Courtand the Courtm ay disregard therecom m endation in itsentirety. The

    Defendantunderstandsand acltnow ledges,aspreviously acknow ledged in paragraph 4 above,that

    the D efendant m ay not w ithdraw his plea based upon the Court's decision not to accept a

    sentencing recomm endation m ade by the D efendant,this Office, or a recom m endation m ade

    jointlybytheDefendantandthisOffice.
           l7.    This O ffice and the D efendantagree that,although not binding on the probation

    oficeortheCourt,theywilljointlyrecommendthattheCoul'
                                                       tmakethefollowingGndingsand
    conclusionsw ith respectto restitution'
                                          .



                                                   6
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 7 of 12




                  a. Restitution: The Defendantagreesto pay restitution to the InternalRevenue

                      Service(('1RS'')inatotalamountof$278,325. Thetotalamountofrestitution
                      consistsofthe follow ing:

                           Tax Y ear                   A m ountto be Credited to Tax
                             2015                                 $27,208
                             2016                                  $34,920
                             2017                                 $101,875
                             2018                                 $114,322
                             Total                                $278,325

           18.    In the eventthe Courtissues a finalrestitution order,the Defendantunderstands

    and agreesto the follow ing:

                  a. The finalrestitution figure asdeterm ined by the Courtdoesnotinclude interest

                      under26U.S.C.j6601. TheDefendantagreestopayTitle26interestonthe
                      restitution am ount. Interestrunsfrom the lastdate prescribed forpaymentof

                      the relevanttax liability untilthe IRS receivespaym entin full.

                      The totalam ount of restitution as determ ined by the Court results from the

                      D efendant'sfraudulqntconduct.

                  c. Restitution asdeterm ined by the Coul-tisdue and payable im m ediately aûerthe

                     judgmentisentered and issubjectto immediateenforcement,infull,by the
                      United States. If the Court im poses a schedule of paym ents,the D efendant

                      agrees thatthe schedule of paym ents is a schedule ofthe m inim um paym ent

                      due,and thatthe paylnentschedule does notprohibitor lim itthe m ethods by

                      whichtheUnitedStatesmayimmediatelyenforcethejudgmentinfull.



                                                   7
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 8 of 12




                   The 1R S w illuse the am ountof restitution as detennined by the Courtasthe

                   basisforacivilassessmentunder26U.S.C.j6201(a)(4). TheDefendantdoes
                   nothave the rightto challenge the am ountofthis restitution-based assessm ent.

                   See26U.S.C.j620l(a)(4)(C). Neitherthtexistenceofamstitutionpayment
                   schedule nor the D efendant's tim ely paym ent ofrestitution according to that

                   schedule w illpreclude the IR S from ilnm ediately collecting the fullam ountof

                   the restitution-based assessm ent. lntereston the restitution-based assessm ent

                   willaccrueunder26U.S.C.j6601from thelastdateprescribedforpayment
                   ofthetax liabilitythatisthesubjectoftherestitution-basedassessmenttothe
                   date thatthe lRS receivesfullpaym ent.

                e. The D efendantis entitled to receive creditfor restitution paid pursuantto any

                   restitution orderthe Courtm ay m ake againstthose assessed civiltax liabilities

                   due and ow ing for the sam e periods for w hich restitution w as ordered. The

                   D efendanttlnderstandsand agreesthatany restitution ordertheCourtmay m ake

                   does not resolve the Defendant's civiltax liabilities,that the 1RS m ay seek

                   additional taxes, interest and penalties from the D efendant relating to the

                   conductcovered by therestittltion orderand forconductrelatingto anothertim e

                   period,and that satisfaction of the restitution debt does not settle,satisfy,or

                   com prom isethe Defendant'sobligation to pay any rem aining civiltax liability.

                   The Defendant authorizes release of inform ation to the IRS for purposes of

                   m aking the civiltax and restitution-based assessm ents.
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 9 of 12




                f. The Defendantunderstandsthathe isnotentitled to creditw ith the 1R S forany

                   paym entm ade purstlantto any restitution orderthatthe Countm ay m ake until

                   the paym entis received by the IR S.

                g. lffullpaym ent cannotbe m ade imm ediately,the D efendantagrees to m ake a

                   com plete and accurate financialdisclostlre to the 1R S on fonnsprescribed by

                   the1RS (including,butnotlimitedto,lRS Form 433-A andForm 433-8,as
                   appropriate),and to disclose to the IRS any and a1ladditionalfinancial
                   information and financial statem ents provided to the probation office. The

                   Defendant also agrees to provide the above-described inform ation to the

                   probation office.

                h. The D efendantagrees to send restitution paym ents to the IRS atthe follow ing

                   address:

                       1RS -RACS
                       Attn:M ailStop 6261,Restitution
                       333 W .Pershing A ve.
                       K ansasCity,M O 64108
                   W ith each paym ent to the IRS, the D efendant w ill provide the following

                   inform ation:

                   l. The D efendant'snam e and SocialSecurity num ber;
                   2. The D istrictCourtand the docketnum berassigned to thiscase;
                   3. Taxyearts)orperiodts)forwhichrestitutionhasbeenordered;and
                   4. A statem entthatthe paym entis being subm itted pursuantto the District
                      Court'srestitution order.




                                                9
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 10 of 12




                       The D efendantagreesto send to the Clerk ofthe D istrictCourtand to the U .S.

                       Attolmey's Office FinancialLitigation Unitnotice ofpaylnents sentdirectly to

                       the IRS,atthe follow ing addresses:

                          W ilkie D .Ferguson,Jr.
                          U.S.Courthouse
                          400 N orth M iam iAvenue
                          Room 8N 09
                          M iam i,FL 33128

                          U.S.Attolmey's Office
                          Attn:FinancialLitigatiol'
                                                  lUnit
                          99 N .E.4th Street
                          M iam i,FL 33132

                   k. A failure to send paym ents to the specitsc 1RS address set forth in paragraph

                       11(h),ora failureto includealloftheinfolnnation listed aboveinparagraph
                       l1(i),mayresultinadelayintheapplicationofthepaymentorresultinthelRS
                       applying the paym ent in the best interest of the U nited States, including

                       application to taxesorperiodsotherthan those ordered by the Court.

            l9.    The Defendantis aware thatTitle 18,United States Code,Section 3742 and Title

     28,United StatesCode,Section 1291affordtheDefendanttherightto appealthe sentence imposed

     in thiscase. A cknow ledging this,in exchange forthe undertakingsm ade by the United Statesin

     thisplea agreem ent,the D efendanthereby w aives allrightsconferred by Sections3742 and 1291

     to appealany sentence im posed,including any restitution order,orto appealthe m annerin which

     thesentencew as imposed,unlessthesentence exceedsthe m axim um perm itted by statuteoristhe

     resultof an upward departure and/or an upw ard variance from the advisory guideline range that

             testablishes atsentencing. The Defendantfurtherexpressly waives his rightto appeal
     the Coul'

     based on arguments that (a) the statute to which the D efendant is pleading guilty are
                                                   10
    Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 11 of 12




         unconstitutionaland (b)theDefendant'sadmitled conductdoesnotfallwithin thescopeofthe
         statutes. The D efendant further understands that nothing in this agreem ent shall affect the

         governm ent's right and/or duty to appeal as set forth in Title 18,U nited States Code,Section

i
i
         37421)andTitle28,United StatesCode,Section 1291. However,iftheUnited Statesappeals
         theDefendant'ssentencepursuantto Sections3742(19 and 1291,theDefendantshallbereleased
         from the above w aiver of appellate rights. By signing this agreem ent, the Defendant

         aclcnow ledgesthatthe Defendanthas discussed the appealwaiversetforth in this agreem entw ith

         theD efendant'sattorney.

                20. Thisisthe entire agreem entand understandingbetw een thisOffice andtheD efendant.

         Thereare no otheragreem ents,prom ises,representations,orunderstandings.

                                                    ARIAN A FA JA RD O ORSHAN
                                                    UN ITED STATES ATTORN EY

         D ate: 12/14/2020                   By '
                                                .       /s/Nra'cezd     '
                                                    GR ACE A LBINSON
                                                    TRIAL A TTORN EY,TAX D IVISION


         Date: 12/14/2020                    By:        /s/Clueb
                                                               'm ephe,f''
                                                                         Isrtlu?ptcz
                                                    CHRISTOPH ER BRO W NE
                                                    A SSISTAN T UN ITED STATES ATTORN EY
Case 0:20-cr-60096-RKA Document 14 Entered on FLSD Docket 12/16/2020 Page 12 of 12




    oate: kQ.-y%-'z.()           By:
                                                 ks'
                                                   JlN x. ).
                                                          ..
                                                               z   - - -- ?
                                       RICHA RD LUBIN
                                       AW ORNEY FOR DEFENDANT

    Date:    J.      ga          By:                    /
                                       JAM I OPACZ
                                       DEFE DANT




                                        12
